DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. Claims 1, 7, 9-11, and 17-20 are amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US 2011/0100593 A1), hereafter referred to as “Benz,” in view of Koble, Jr, (4,439,375) and Wang et al. (US 2011/0068491 A1), hereafter referred to as “Wang.” 

Regarding Claim 1: Benz teaches a device (title, Figure 10) configured to add moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system (via coils 72 and 20) configured to regulate one or more parameters of a space within a building (paragraph [0004]), wherein the device (Figure 10) comprises: 
a housing (12, 15, 16, and 47) that defines at least part of an air path (see air streams 101, 103, 105), wherein the air path is configured to carry the moisture to the air stream of the HVAC system (see air streams 101, 103, 105), wherein the housing comprises: 
a bottom housing (15) formed as a single unit (see Figure 1, paragraph [0069], lines 8-12), wherein the bottom housing comprises:  wherein the air path (see air streams 101, 103, 105) is constrained to direct air flow to the discharge section from the intake section and through the evaporative pad (104); 
a top housing (12, 16, and 47) configured to be attached to the bottom housing (15), wherein the top housing comprises: an intake flange defining an intake port (at 42, 101, and 105), 
wherein the intake port (at 42, 101, and 105) is configured to: mechanically connect to a first air duct (into 12, 15, and 16); 
receive a portion of the air stream from the first air duct (see air streams in Figure 10); and direct the portion of the air stream to the air path via the intake section of the bottom housing (see Figure 10); 
a discharge flange (rim of 64) defining a discharge port (64), wherein the discharge port (64) is configured to: mechanically connect to a second air duct (duct out of 64, depth of 64); receive the portion of the air stream from the evaporative pad (104); and direct the portion of the air stream to the second air duct (out of 64); and a water distributor support (20) configured to position a water distributor (92) above the evaporative pad (104).
Benz fails to teach evaporative pad support rails configured to hold an evaporative pad in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section; wherein a difference in pressure between the first air duct and the second air duct causes air to flow through the air path from the first air duct to the second air duct.
Koble teaches evaporative pad support rails (62) configured to hold an evaporative pad (64) in a fixed position such that the evaporative pad (64) divides a housing (12) into a first section (side by 56) and a second section (side by 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided evaporative pad support rails configured to hold an evaporative pad in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section to the structure of Benz as taught by Koble in order to advantageously secure the evaporative pad into place (see Koble, Column 5, lines 42-51). 
Wang teaches a difference (paragraphs [0030] and [0062], via fan) in pressure between a first air duct (658) and a second air duct (662) causes air to flow through an air path from the first air duct to the second air duct (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a difference in pressure between the first air duct and the second air duct causes air to flow through the air path from the first air duct to the second air duct to the structure of Benz modified supra as taught by Wang in order to advantageously provide draw air through the humidification pad (see Wang, paragraph [0003], lines 10-17). 


Regarding Claim 2: Benz further teaches wherein the water distributor (92) is configured to deliver water to a top input of the evaporative pad (104, paragraph [0073], lines 16-23), causing the water to travel through the evaporative pad (104) from the top input of the evaporative pad (104) to a bottom output of the evaporative pad (104) and causing the evaporative pad (104) to evaporate a portion of the water delivered to the top input of the evaporative pad (104).

Regarding Claim 3: Benz further teaches wherein the portion of the air stream (from streams 101, 103, and 105) received from the evaporative pad (104) by the discharge port (64) includes at least a portion of the water evaporated by the evaporative pad (see air paths in Figure 10), and by directing the portion of the air stream (from streams 101, 103, and 105) to the second air duct via the discharge port (64), the discharge port (64) is configured to contribute to a humidity of the space within the building (paragraph [0138], lines 15-35).

Regarding Claim 4: Benz further teaches wherein the water distributor (92) is configured to increase an amount of water delivered to the top input of the evaporative pad (104) in order to increase the humidity of the space within the building (via controller 108, paragraph [0090], lines 1-12).

Regarding Claim 5: Benz further teaches wherein the water distributor (92) is configured to decrease an amount of water delivered to the top input of the evaporative pad (104) in order to decrease the humidity of the space within the building (via controller 108, paragraph [0090], lines 1-12).

Regarding Claim 6: Benz further teaches wherein the bottom housing further comprises a drain (paragraph [0073], 8-11) located on a bottom side of the bottom housing (95 and 104), wherein the bottom housing is configured to remove, via the drain, at least a portion of the water output from the bottom output of the evaporative pad (paragraph [0073], lines 8-11).

Regarding Claim 7: Benz further teaches wherein the top housing is configured to be on a vertical surface separate from the HVAC system (72, see Figure 10). 

Regarding Claim 8: Benz further teaches wherein the vertical surface comprises a wall of the building (paragraph [0004]).

Regarding Claim 9: Benz further teaches wherein the bottom housing (15) is configured to be on a vertical surface separate from the HVAC system (72, see Figure 10).

Regarding Claim 10: Benz further teaches wherein the intake port is configured to receive the portion of the air stream from a first side of an airflow device (100) located within an air duct system (streams 101, 105) including the first air duct and the second air duct (see paths in Figure 10), wherein the discharge port (64) is configured to direct the portion of the air stream to a second side of the airflow device (100) in response to the airflow device (100) causing air to move through the duct system across the airflow device (100) from the second side of the airflow device (100) to the first side of the airflow device (paragraph [0135], lines 1-7).

Regarding Claim 11: Benz teaches a method for adding moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system (via coils 72 and 20) configured to regulate one or more parameters of a space within a building (paragraph [0004]), wherein the method comprises:
carrying, by an air path (air streams 101, 103, 105) defined by a housing (12, 15, 16, and 47) of a device (title, Figure 10), moisture to an air stream of the HVAC system (via coils 72 and 20);
holding, by a bottom housing (15) of the housing of the device (12, 15, 16, 47), an evaporative pad (104) wherein the air path is constrained to direct air flow to the discharge section (out of 64) from the intake section (from 12 and 16) and through the evaporative pad (104), and wherein the bottom housing (15) is formed as a single unit (paragraph [0069], lines 8-12); attaching a top housing (12, 16, and 47) to the bottom housing (15); receiving a portion of the air stream from a first air duct by an intake port (at 42, 101, 105, 103) defined by an intake flange (42), wherein the intake port (at 42, 101, 103, 105) is configured to mechanically connect to the first air duct (see air streams in Figure 10); directing the portion of the air stream to the air path via the intake section of the bottom housing (see air streams in Figure 10); receiving the portion of the air stream (see air streams in Figure 10) from the evaporative pad (104) by a discharge port (64) defined by a discharge flange (rim of 64), wherein the discharge port (64) is configured to mechanically connect to a second air duct (see air streams in Figure 10); and directing the portion of the air stream to the second air duct, wherein the device (see Figure 10) includes a water distributor support (20) configured to position a water distributor (92) above the evaporative pad (104).
Benz fails to teach in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section; wherein a difference in pressure between the first air duct and the second air duct causes air to flow through the air path from the first air duct to the second air duct.
Koble teaches a fixed position (via 62) such that an evaporative pad (64) divides a housing (12) into a first section (side by 56) and a second section (side by 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section to the structure of Benz as taught by Koble in order to advantageously secure the evaporative pad into place (see Koble, Column 5, lines 42-51). 
Wang teaches a difference (paragraphs [0030] and [0062], via fan) in pressure between a first air duct (658) and a second air duct (662) causes air to flow through an air path from the first air duct to the second air duct (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a difference in pressure between the first air duct and the second air duct causes air to flow through the air path from the first air duct to the second air duct to the structure of Benz modified supra as taught by Wang in order to advantageously provide draw air through the humidification pad (see Wang, paragraph [0003], lines 10-17). 


Regarding Claim 12: Benz further teaches wherein the method further delivering, by the water distributor (92), water to a top input of the evaporative pad (104), causing the water to travel through the evaporative pad (104) from the top input of the evaporative pad (104) to a bottom output (into sump 68) of the evaporative pad (104) and causing the evaporative pad (104) to evaporate a portion of the water delivered to the top input of the evaporative pad (paragraph [0073], lines 16-22).

Regarding Claim 16: Benz further teaches further comprising removing, via a drain (paragraph [0073], 8-11) located on a bottom side of the bottom housing (104 and 95), at least a portion of the water output from the bottom output of the evaporative pad (104).

Regarding Claim 17: Benz further teaches further comprising mounting the top housing of the device on a vertical surface separate from the HVAC system (72, see Figure 10).

Regarding Claim 18: Benz further teaches further comprising mounting the device on a vertical surface separate from the HVAC system (72, see Figure 10).

Regarding Claim 19: Benz further teaches wherein the method further comprises:
receiving, by the intake port (paragraph [0135], lines 1-7), the portion of the air stream (from streams 101, 103, and 105) from a first side of an airflow device located within an air duct system including the first air duct and the second air duct (paragraph [0135], lines 1-7); and directing, by the discharge port (64), the portion of the air stream to a second side of the airflow device in response to the airflow device (100) causing air to move through the duct system across the airflow device (100) from the second side of the airflow device (100) to the first side of the airflow device (see air arrows in Figure 10).

Regarding Claim 20: Benz teaches a system (title, see Figure 10) configured to add moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system (via coils 72 and 20) configured to regulate one or more parameters of a space within a building (paragraph [0004]), wherein the system (see Figure 10) comprises: an evaporative pad (104); 
a housing (12, 15, 16, and 47) that defines at least part of an air path (see air streams 101, 103, 105), wherein the air path is configured to carry the moisture to the air stream of the HVAC system (via coils 20 and 72), wherein the housing comprises: 
a bottom housing (15) formed as a single unit (see Figure 1, paragraph [0069], lines 8-12), wherein the bottom housing (15) comprises: wherein the air path (see air streams 101, 103, 105) is constrained to direct air flow to the discharge section (at 64) from the intake section (see air streams 101, 103, 105) and through the evaporative pad (104); a top housing (12, 16, and 47) configured to be attached to the bottom housing (15), wherein the top housing comprises: an intake flange defining an intake port (intake into 12, 16, and 47), wherein the intake port (at 42, 101, 103, 105) is configured to: mechanically connect to a first air duct (see air streams of Figure 10); receive a portion of the air stream from the first air duct (see air streams of Figure 10); and direct the portion of the air stream (see air streams 101, 103, 105) to the air path via the intake section (via intake into 16 and 47) of the bottom housing (15); a discharge flange (rim of 64) defining a discharge port (64), wherein the discharge port (64) is configured to: mechanically connect to a second air duct; receive the portion of the air stream from the evaporative pad (104); and direct the portion of the air stream to the second air duct; and a water distributor support (via 20) configured to position a water distributor (92) above the evaporative pad (104). 
Benz fails to teach evaporative pad support rails configured to hold the evaporative pad in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section; wherein a difference in pressure between the first air duct and the second air duct causes air to flow through the air path from the first air duct to the second air duct. 
Koble teaches evaporative pad support rails (62) configured to hold an evaporative pad (64) in a fixed position such that the evaporative pad (64) divides a housing (12) into a first section (side by 56) and a second section (side by 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided evaporative pad support rails configured to hold the evaporative pad in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section to the structure of Benz as taught by Koble in order to advantageously secure the evaporative pad into place (see Koble, Column 5, lines 42-51).
Wang teaches a difference (paragraphs [0030] and [0062], via fan) in pressure between a first air duct (658) and a second air duct (662) causes air to flow through an air path from the first air duct to the second air duct (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a difference in pressure between the first air duct and the second air duct causes air to flow through the air path from the first air duct to the second air duct to the structure of Benz modified supra as taught by Wang in order to advantageously provide draw air through the humidification pad (see Wang, paragraph [0003], lines 10-17). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US 2011/0100593 A1), hereafter referred to as “Benz,” in view of Koble, Jr, (4,439,375), and Wang et al. (US 2011/0068491 A1), hereafter referred to as “Wang,” as applied to claim 12 above, and further in view of Sharma et al. (US 2012/0006038 A1), hereafter referred to as “Sharma.”

Regarding Claim 13: Benz further teaches wherein the portion of the air stream (from streams 101, 103, and 105) received from the evaporative pad (104) by the discharge port (64) includes at least a portion of the water evaporated by the evaporative pad (104), and wherein by directing the portion of the air stream to the second air duct via the discharge port (see air arrows in Figure 10), 
Benz fails to teach  contributing to a humidity of the space within the building by the discharge port.
Sharma teaches contributing to a humidity of a space (via 202) within a building (200) by a discharge port (see Figure 2a, paragraph [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided contributing to a humidity of the space within the building by the discharge port to the structure of Benz modified supra as taught by Sharma in order to advantageously control air humidity in a predetermined range (see Sharma, abstract). 

Regarding Claim 14: Benz further teaches wherein the method further comprises increasing, by the water distributor (92), an amount of water delivered to the top input of the evaporative pad (104) in order to increase the humidity of the space within the building (via controller 108, paragraph [0090], lines 1-12).

Regarding Claim 15: Benz further teaches wherein the method further comprises decreasing an amount of water delivered to the top input of the evaporative pad (104) in order to decrease the humidity of the space within the building (via controller 108, paragraph [0090], lines 1-12).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medrano (4,612,778).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


           /ERIC S RUPPERT/                Primary Examiner, Art Unit 3763